 192DECISIONS OF NATIONAL LABOR RELATIONS BOARDORDERIT IS HEREBY ORDERED that thepetitions in Metro R-K,Incorporated, 13-RC-3133;Matagrano's, Inc., 13-RC-3134; andGerolmo WholesaleBeverageCompany, 13-RC-3136,be, andthey herebyare, dismissed.[Text of Direction of Elections omitted from publication.]FRANKLIN TANNING COMPANYandINTERNATIONAL FURAND LEATHER WORKERS UNION OF THE UNITED STATESAND CANADA, Petitioner. Case No. 6-RC-1108. April 17,1953DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the NationalLabor Relations Act, a hearing was held before Emil E. Narick,hearing officer., The hearing officer's rulings made at thehearing are free from prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the Act, theBoard has delegated its powers in connection with thiscase to athree-member panel [ChairmanHerzogand Members Murdockand Peterson].Upon the entire recordinthis case,theBoard finds:1.The Employeris engaged incommercewithinthemeaningof the Act.2.The labororganizationsinvolved claim torepresent cer-tain employees of the Employer.The Employer and the Intervenor' move to dismisscontending,inter alia, that District 3 and District Council 3 of the Peti-tioner, both encompassing the same geographicalarea, consti-tute a single entity, and that District 3 is a labororganization,havingan interestin the employees sought, which has notcomplied with Section 9 (f), (g), and (h) of the Act.' The Peti-tioner, inopposing the motion to dismiss,contends that DistrictiThe original hearing was held on July 28, 1952. On December 10 and 11,1952,a secondhearing was held pursuant to an order to reopen to obtain additional evidence on the status andactivitiesof District3 and Curwensville Organizing Committee as labor organizations, andwith regard to the extent of their respective interests in the employees sought by the Petitioner.2United Leather Workers, LocalNo. 31, Congress of Industrial Organizations.SInmoving to dismiss,the Employer and the Intervenor further contend that(1) the non-complyingCurwensvilleOrganizing Committee is a labor organization having an interest inthe employees sought and must, therefore,comply;(2) the Petitioner's president,althoughhaving filed a non-Communist affidavit,did so fraudulently,and is in fact in accord andsympathy with the aims and purposes of the Communist Party,so that Petitioner is not in fullcompliance;and (3) that District Director Woolis is an officer of the international and that theBoard,pursuant to its Rules and Regulations,should conduct an investigation to determinewhether the Petitioner failed to designate the alleged office in its constitution so as to circum-vent the filing requirementsof the Act.We find no merit in(1) and(2) for the reasons assignedin UnitedTanners,Inc., 103 NLRB 760, wheresimilar contentions were raised with regard to alocal organizingcommitteeand to the presidentof thesame petitioner as in the case at bar.We also find that contention (3) is without merit for the reason that the question of whether aunion has failed to identify all of its officers is not litigable.Sunbeam Corporation,93 NLRB104 NLRB No. 11. FRANKLIN TANNING COMPANY1933and District Council 3 are separate entities, the formersimply a geographical subdivision of the complying Inter-national,with its director, Bernard Woolis, negotiating andsigningcontracts on behalf of the International, and the latterconstituting the district executive board,4 which functions in anadvisory capacity to the district between sessions of the dis-trict convention, but which has no other function. The Petitionerfurther contends that there exists no organization or entity inDistrict 3 known as, or functioning as, a "district council"within the definition thereof contained in the Petitioner's con-stitution and the Leather Division's bylaws.The Petitioner's constitution provides for the organization ofa "District Council," which, if organized, "shall secure acharter from the International Union"; it further provides thatthe "International... aid its chartered bodies and their dulyauthorized representatives are authorized to handle and settleall grievances relating to hours, wages and working conditionsfor the workers in their respective jurisdictions." A by law ofthe Leather Division, though entitled "District" provides, inpart, that "District Councils may be organized by the localunions in geographical districts designated by the LeatherDivision Executive Board . . . Such district councils may electofficers and provide for district council revenues...."At the original hearing, the Petitioner did not attempt todifferentiate between District 3 and District Council 3, nor didthe Petitioner claim, or seek to prove, that no chartered bodyidentifiable as a constitutionally created "district council"existed within the geographical area known as District 3. ThePetitioner at that hearing insisted that District 3, or DistrictCouncil 3, was not a labor organization, and that, even thoughthe demand for recognition was made on District 3 stationery,the request for recognition was on behalf of the Petitioner,and that therefore District3was notinthe picture with regardto the employees sought.5At the reopened hearing, the Petitioner for the first timealleged a distinction between District 3 and District Council 3.To overcome this allegation, the Employer introduced a DistrictCouncil 3 charter dated 1945, as evidence of the presentexistence of a constitutionally defined and authorized DistrictCouncil 3. This charter obviously creates and delineates adistrict council corresponding in scope and authority in the"district council" defined by the Petitioner's constitution andthe Leather Division's bylaws. Although, as contended by the1205.Moreover, we are administratively satisfied,after careful considerationof the Peti-tioner's constitution and Leather Division's Bylaws,that the Employer's contention does notraise a sufficient question as towhether Woolisis, in fact,an officer of thePetitioner, towarrant further administrative investigation of this facet of the compliance issue.LuckenbachSteamship Company, Inc., 103 NLRB 1.4 This "executive board"comprises the district director,the electedofficers of thedistrict,and the "staff."The "staff"consists of several employees of the Internationalwho perform organizational work within the district and who serve under the direction ofthe district director.5 The petition herein was filed by and in the name of the Petitioner,the international, only,and the authorization cards designate only the International. 194DECISIONS OF NATIONAL LABOR RELATIONS BOARDPetitioner, certain of the individuals named in the charterare no longer associated with the Petitioner and seven of thelocals named therein are completely defunct, nevertheless,the charter specifically states that it is given not only to thepersons and locals named therein, but also to their successors.Moreover, the Petitioner did not offer any evidence tending toprove that the charter had ever been revoked by the Petitioneror had been handed back to the Petitioner by the members.We conclude that the organization that exists as the District 3organization at the present time is the same organization thatwas chartered as District Council 3 in 1945 in that it performsthe same functions and is clothed with identical authority. Itholds an annual district convention at which local, district,and International activities and plans are discussed and adopted;it collects a per capita tax from each of its member locals; and,although it does not have a constitution or bylaws, it elects afull slate of officers at each convention. The district directorand the organizers, although paid employees of the Petitioner,are active at the district conventions either as organizers,planners, or officers of the district.' The Petitioner's officialnewspaper has carried in several editions stories of the ac-tivities of District 3 in organizing locals and negotiating in-creased wages for the members of various locals. Moreover,at the 1951 and 1952 District 3 conventions resolutions werepassed directing continued concerted attempts to organize theEmployer's employees.By reason of the foregoing, and because the district directorplans to negotiate and sign any contracts that might result froma certification of the Petitioner as the bargaining representativeof the Employer's employees, we conclude that (1) DistrictCouncil 3 is the same organization that Petitioner designates asDistrict 3; (2) District Council 3 is a labor organization withinthe meaning of the Act; and (3) District Council 3 has sufficientinterest in the Employer's employees to compel its compliancewith the filing provisions of the Act.' Accordingly, the holding ofthe election directed herein is conditioned upon the complianceofDistrictCouncil 3. If District Council 3 fails to achievecompliance within 2 weeks from the date of this Decision,theBoard's Regional Director will so advise the Board. Noelection shall be held unless and until compliance has beenachieved.'3.A question affecting commerce exists concerning therepresentation of employees of the Employer within the meaningof Section 9 (c) (1) and Section 2 (6) and (7) of the Act.96 Joseph M.Reinard,a paid organizer of the petitioning International, is also the electedrecording secretary of the district.?United Tanners,Inc., 103 NLRB 760, and cases cited therein.8 United Tanners,Inc., supra.9We find without merit the contentionoftheEmployer and the Intervenor that their contract,covering the employees sought,is a bar to this proceeding,as the Employer and the Intervenormutally agreed to open the contract before the automatic renewal clause could operate to ex-tend the contract for an additional year.The contract,therefore,expired on September 1. 1952, STANDARD OIL COMPANY1954.The following employees of the Employer constitute a unitappropriate for the purposes of collective bargaining within themeaning of Section 9 (b) of the Act:10All production and maintenance employees11 at the Em-ployer's Curwensville, Pennsylvania, plant, excluding officeclericalemployees, guards, professional employees, andsupervisors as defined in the Act.[Text of Direction of Election omitted from publication.]10 The parties stipulated as to the appropriate unit.11 Ciprian and Dale,the two students who, depending on financial conditions,may or may notleave the Employer's employ to return to school,perform the same.work and receive the samepay and benefits as others in the plant and therefore possess sufficient interest to participatein the voting.STANDARD OIL COMPANYandOILWORKERS INTERNA-TIONAL UNION, CIO, and its LOCAL 348,Petitioner. CaseNo. 18-RC-1776. April 17, 1953DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed, a hearing was held before a hear-ing officer of the National Labor Relations Board. The hearingofficer's rulings made at the hearing are free from prejudicialerror and are hereby affirmed.Upon the entire record in this case,' the Board finds:1.The Employer is engaged in commerce withinthemeaningof the National Labor Relations Act.2.The labor organization named below claims to representcertain employees of the Employer.3.A question affectingcommerce existsconcerning therepresentation of certain employees of the Employer, within themeaning of Section 9 (c) (1) and Section2 (6) and (7) of the Act.4.The unit requested herein involves 3 of the 4 product pipe-line terminals on the Employer's western pipeline, the fourthbeing presently represented in a separate unit by another union.The parties are in agreement as to the classifications of em-ployees to be included in an appropriate unit. The Employer,however, urges that only 3 separate terminal units would beappropriate. In its opposition to the single multiterminal unitsought by the Petitioner, the Employer relies mainly upon: (1)The fact that each of the 3 terminals falls under the jurisdictionof the manager of a separate and distinct sales field divisionin the Employer's administrative organization; (2) the assertionthat employees have no community of interest because of thedistance between terminals, the lack of interchange or transferof employees between the 3 terminals, and because their area1 The Employer's request for oral argument is denied because in our opinion the record andbriefs adequately present the positions of the parties.104 NLRB No. 12.